DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Reporting the DRX parameetrs …to a base station is carried out from SL transmitting terminal or SL receiving terminal is not clearly defined. Since as per claim 1’s language DRX parameter is being determined by the SL transmitting terminal, but method is performed by SL receiving terminal.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 11, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rocco et al. (WO 2021/119474 A1).

	Regarding claim 1, Rocco teaches an operation method of a sidelink (SL) receiving terminal for low power consumption, the operation method comprising:
	transmitting sidelink-discontinuous reception (SL-DRX) assistance information for configuring DRX for SL communication to a SL transmitting terminal (see Fig. 23A and [00348]…. UE 201 (i.e. transmitting terminal) receives a request for a SL DRX configuration from a peer UE (i.e. receiving terminal here)….. ); and
	receiving configuration information of DRX parameters for the SL communication configured based on the SL-DRX assistance information from the SL transmitting terminal (see [00349] … UE 201 evaluates the SL DRX against the Uu DRX configuration. If Uu DRX configuration specifies a Common DRX, UE 201 responds to the requesting peer UE with the common DRX (i.e. DRX parameter). If Uu DRX configuration specifies a Shared DRX, UE 201 responds to the requesting peer UE with the SL DRX configuration having start of the ON times synchronized (i.e. DRX parameter). If Uu DRX configuration specifies an Independent DRX, UE 201 follows the procedure described in the section for (Re)Configuring SL DRX),
	wherein the DRX parameters for the SL communication are determined by the SL transmitting terminal or a base station to which the SL transmitting terminal is connected based on the SL-DRX assistance information (see [00346]… Serving cell (i.e. base station associated with it) configures the Uu DRX for UE 201. Serving cell configures the Uu DRX for UE 201…; now refer to [00349]).

	Regarding claim 3, Rocco teaches as per claim 1, wherein the SL-DRX assistance information is transmitted through a message for establishing a PC5-radio resource control (RRC) connection between the SL receiving terminal and the SL transmitting terminal or a PC5-RRC control message after the PC5-RRC connection is established; in context with [00348] (…a request for a SL DRX configuration…) refer to [00447]… The assistance information or configuration request are transmitted over a PC5 Radio Resource Control (RRC) message…..

	Regarding claim 9, Rocco teaches an operation method of a sidelink (SL) transmitting terminal for supporting low power consumption operations of a SL receiving terminal, the operation method comprising:
	receiving sidelink-discontinuous reception (SL-DRX) assistance information for configuring DRX for SL communication from the SL receiving terminal (see Fig. 23A and [00348]…. UE 201 (i.e. transmitting terminal) receives a request for a SL DRX configuration from a peer UE (i.e. receiving terminal here)….. ); and
	transmitting configuration information of DRX parameters for the SL communication configured based on the SL-DRX assistance information to the SL receiving terminal (see [00349] … UE 201 evaluates the SL DRX against the Uu DRX configuration. If Uu DRX configuration specifies a Common DRX, UE 201 responds to the requesting peer UE with the common DRX (i.e. DRX parameter). If Uu DRX configuration specifies a Shared DRX, UE 201 responds to the requesting peer UE with the SL DRX configuration having start of the ON times synchronized (i.e. DRX parameter). If Uu DRX configuration specifies an Independent DRX, UE 201 follows the procedure described in the section for (Re)Configuring SL DRX),
	wherein the DRX parameters for the SL communication are determined by the SL transmitting terminal or a base station to which the SL transmitting terminal is connected based on the SL-DRX assistance information (see [00346]… Serving cell (i.e. base station associated with it) configures the Uu DRX for UE 201. Serving cell configures the Uu DRX for UE 201…; now refer to [00349]).

	Regarding claim 11, Rocco teaches as per claim 9, wherein the SL-DRX assistance information is transmitted through a message for establishing a PC5-radio resource control (RRC) connection between the SL receiving terminal and the SL transmitting terminal or a PC5-RRC control message after the PC5-RRC connection is established; in context with [00348] (…a request for a SL DRX configuration…) refer to [00447]… The assistance information or configuration request are transmitted over a PC5 Radio Resource Control (RRC) message…..

	Regarding claim 16, Rocco teaches An operation method of a base station for supporting low power consumption operations of a sidelink (SL) receiving terminal, the operation method comprising:
	receiving sidelink-discontinuous reception (SL-DRX) assistance information for configuring DRX for SL communication from the SL receiving terminal through a SL transmitting terminal for the SL receiving terminal (see Fig. 23A and [00348]…. UE 201 (i.e. transmitting terminal) receives a request for a SL DRX configuration from a peer UE (i.e. receiving terminal here)….. ); and
	transmitting configuration information of DRX parameters for the SL communication configured based on the SL-DRX assistance information to the SL receiving terminal through the SL transmitting terminal (see [00349] … UE 201 evaluates the SL DRX against the Uu DRX configuration. If Uu DRX configuration specifies a Common DRX, UE 201 responds to the requesting peer UE with the common DRX (i.e. DRX parameter). If Uu DRX configuration specifies a Shared DRX, UE 201 responds to the requesting peer UE with the SL DRX configuration having start of the ON times synchronized (i.e. DRX parameter). If Uu DRX configuration specifies an Independent DRX, UE 201 follows the procedure described in the section for (Re)Configuring SL DRX),
	wherein the DRX parameters for the SL communication are determined by the base station based on the SL-DRX assistance information (see [00346]… Serving cell (i.e. base station associated with it) configures the Uu DRX for UE 201. Serving cell configures the Uu DRX for UE 201…; now refer to [00349]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rocco et al. (WO 2021/119474 A1) in view of Freda et al. (US Pub. No. 2022/0150730 A1).

	Regarding claim 2, Rocco teaches as per claim 1, but Rocco is silent about wherein the SL communication is SL communication for a unicast service, and the SL communication is based on a mode 1 resource allocation scheme; however Freda states in [1134-1135] about WTRU is configured to perform mode 1 transmissions on the unicast link; the unicast link is associated with one or more SLRB which meet certain QoS requirements. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Freda with the teachings of Rocco to make system more standardized.

	Regarding claim 10, Rocco teaches as per claim 9, but Rocco is silent about wherein the SL communication is SL communication for a unicast service, and the SL communication is based on a mode 1 resource allocation scheme; however Freda states in [1134-1135] about WTRU is configured to perform mode 1 transmissions on the unicast link; the unicast link is associated with one or more SLRB which meet certain QoS requirements. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Freda with the teachings of Rocco to make system more standardized.

	Regarding claim 17, Rocco teaches as per claim 16, but Rocco is silent about wherein the SL communication is SL communication for a unicast service, and the SL communication is based on a mode 1 resource allocation scheme; however Freda states in [1134-1135] about WTRU is configured to perform mode 1 transmissions on the unicast link; the unicast link is associated with one or more SLRB which meet certain QoS requirements. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Freda with the teachings of Rocco to make system more standardized.

Claim(s) 4- 5, 12- 13 and 18- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rocco et al. (WO 2021/119474 A1) in view of Park et al. (US Pub. No. 2022/0159679 A1).

	Regarding claim 4, Rocco teaches as per claim 1, but Rocco is silent about wherein the SL-DRX assistance information includes at least one of a source identifier and/or a destination identifier, Uu DRX parameter(s) configured in the SL receiving terminal, and SL-DRX parameter(s) configured in the SL receiving terminal; however Park states in claim 1 about sidelink (SL) discontinuous reception (DRX) information; now refer to claim 3 about the SL DRX information includes at least one of SL drx-onDurationTimer, SL drx-SlotOffset, SL drx-InactivityTimer, SL drx-RetransmissionTimer, SL drx-LongCycleStartOffset, SL drx-ShortCycle, SL drx-ShortCycleTimer, or SL drx-HARQ-RTT-Timer (anyone can be and SL-DRX parameter(s)). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings of Rocco to make system more standardized.

	Regarding claim 5, Rocco in view of Park teaches as per claim 4, Park states wherein the SL-DRX assistance information further includes at least one among capability information of the SL receiving terminal, configured grant (CG) configuration information, a SL service being provided to or provided by the SL receiving terminal, bearer configuration information, a cast type of the SL service being provided to or provided by the SL receiving terminal, and DRX parameter(s) for the SL communication preferred by the SL receiving terminal; see in claim 1 about sidelink (SL) discontinuous reception (DRX) information; now refer to claim 3 about the SL DRX information includes at least one of SL drx-onDurationTimer, SL drx-SlotOffset, SL drx-InactivityTimer, SL drx-RetransmissionTimer, SL drx-LongCycleStartOffset, SL drx-ShortCycle, SL drx-ShortCycleTimer, or SL drx-HARQ-RTT-Timer (anyone can be capability information).

	Regarding claim 12, Rocco teaches as per claim 9, but Rocco is silent about wherein the SL-DRX assistance information includes at least one of a source identifier and/or a destination identifier, Uu DRX parameter(s) configured in the SL receiving terminal, and SL-DRX parameter(s) configured in the SL receiving terminal; however Park states in claim 1 about sidelink (SL) discontinuous reception (DRX) information; now refer to claim 3 about the SL DRX information includes at least one of SL drx-onDurationTimer, SL drx-SlotOffset, SL drx-InactivityTimer, SL drx-RetransmissionTimer, SL drx-LongCycleStartOffset, SL drx-ShortCycle, SL drx-ShortCycleTimer, or SL drx-HARQ-RTT-Timer (anyone can be and SL-DRX parameter(s)). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings of Rocco to make system more standardized.

	Regarding claim 13, Rocco in view of Park teaches as per claim 12, Park states wherein the SL-DRX assistance information further includes at least one among capability information of the SL receiving terminal, configured grant (CG) configuration information, a SL service being provided to or provided by the SL receiving terminal, bearer configuration information, a cast type of the SL service being provided to or provided by the SL receiving terminal, and DRX parameter(s) for the SL communication preferred by the SL receiving terminal; see in claim 1 about sidelink (SL) discontinuous reception (DRX) information; now refer to claim 3 about the SL DRX information includes at least one of SL drx-onDurationTimer, SL drx-SlotOffset, SL drx-InactivityTimer, SL drx-RetransmissionTimer, SL drx-LongCycleStartOffset, SL drx-ShortCycle, SL drx-ShortCycleTimer, or SL drx-HARQ-RTT-Timer (anyone can be capability information).

	Regarding claim 18, Rocco teaches as per claim 16, but Rocco is silent about wherein the SL-DRX assistance information includes at least one of a source identifier and/or a destination identifier, Uu DRX parameter(s) configured in the SL receiving terminal, and SL-DRX parameter(s) configured in the SL receiving terminal; however Park states in claim 1 about sidelink (SL) discontinuous reception (DRX) information; now refer to claim 3 about the SL DRX information includes at least one of SL drx-onDurationTimer, SL drx-SlotOffset, SL drx-InactivityTimer, SL drx-RetransmissionTimer, SL drx-LongCycleStartOffset, SL drx-ShortCycle, SL drx-ShortCycleTimer, or SL drx-HARQ-RTT-Timer (anyone can be and SL-DRX parameter(s)). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings of Rocco to make system more standardized.

	Regarding claim 19, Rocco in view of Park teaches as per claim 18, Park states wherein the SL-DRX assistance information further includes at least one among capability information of the SL receiving terminal, configured grant (CG) configuration information, a SL service being provided to or provided by the SL receiving terminal, bearer configuration information, a cast type of the SL service being provided to or provided by the SL receiving terminal, and DRX parameter(s) for the SL communication preferred by the SL receiving terminal; see in claim 1 about sidelink (SL) discontinuous reception (DRX) information; now refer to claim 3 about the SL DRX information includes at least one of SL drx-onDurationTimer, SL drx-SlotOffset, SL drx-InactivityTimer, SL drx-RetransmissionTimer, SL drx-LongCycleStartOffset, SL drx-ShortCycle, SL drx-ShortCycleTimer, or SL drx-HARQ-RTT-Timer (anyone can be capability information).

Claim(s) 6- 7, 14- 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rocco et al. (WO 2021/119474 A1) in view of Kuang et al. (US Pat. No. 11071092 B2).

	Regarding claim 6, Rocco teaches as per claim 1, but fails to state about wherein when the DRX parameters for the SL communication are determined by the base station, the SL transmitting terminal transfers the SL-DRX assistance information to the base station, and the base station determines the DRX parameters for the SL communication based on the SL-DRX assistance information transferred from the SL transmitting terminal; however Kuang teaches on col 23 lines 43- 67 and col 24 line 1- 15 about remote UE (as a receiving terminal) sending a solicitation carrying a UE ID to relay UE (as a transmitting terminal) and remote UE sends the solicitation by using the resource allocated by the eNB.. The eNB allocates, in a DRX dormant period of the remote UE, a resource used for sending a response…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kuang with the teachings of Rocco to make system more effective. Having a mechanism wherein when the DRX parameters for the SL communication are determined by the base station, the SL transmitting terminal transfers the SL-DRX assistance information to the base station, and the base station determines the DRX parameters for the SL communication based on the SL-DRX assistance information transferred from the SL transmitting terminal; greater way resources can be managed/utilized communication can be carried out in the communication system.

	Regarding claim 7, Rocco in view of Kuang teaches as per claim 6, wherein the SL-DRX assistance information is transmitted as being included in an RRC connection (re)configuration message, an RRC connection release message, a capability information transfer message of the SL transmitting terminal, a sidelink service request message, and/or a UE assistance information message between the SL transmitting terminal and the base station; Rocco see [00348] request for SL DRX configuration.

	Regarding claim 14, Rocco teaches as per claim 9, but fails to state about wherein when the DRX parameters for the SL communication are determined by the base station, the SL transmitting terminal transfers the SL-DRX assistance information to the base station, and the base station determines the DRX parameters for the SL communication based on the SL-DRX assistance information transferred from the SL transmitting terminal; however Kuang teaches on col 23 lines 43- 67 and col 24 line 1- 15 about remote UE (as a receiving terminal) sending a solicitation carrying a UE ID to relay UE (as a transmitting terminal) and remote UE sends the solicitation by using the resource allocated by the eNB.. The eNB allocates, in a DRX dormant period of the remote UE, a resource used for sending a response…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kuang with the teachings of Rocco to make system more effective. Having a mechanism wherein when the DRX parameters for the SL communication are determined by the base station, the SL transmitting terminal transfers the SL-DRX assistance information to the base station, and the base station determines the DRX parameters for the SL communication based on the SL-DRX assistance information transferred from the SL transmitting terminal; greater way resources can be managed/utilized communication can be carried out in the communication system.

	Regarding claim 15, Rocco in view of Kuang teaches as per claim 14, wherein the SL-DRX assistance information is transmitted as being included in an RRC connection (re)configuration message, an RRC connection release message, a capability information transfer message of the SL transmitting terminal, a sidelink service request message, and/or a UE assistance information message between the SL transmitting terminal and the base station; Rocco see [00348] request for SL DRX configuration.

	Regarding claim 20, Rocco in view of Kuang teaches as per claim 16, , wherein the SL-DRX assistance information is received as being included in an RRC connection (re)configuration message, an RRC connection release message, a capability information transfer message of the SL transmitting terminal, a sidelink service request message, and/or a UE assistance information message between the SL transmitting terminal and the base station.; Rocco see [00348] request for SL DRX configuration.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rocco et al. (WO 2021/119474 A1) in view of Back et al. (US Pub. No. 2022/0232660 A1).

	Regarding claim 8, Rocco teaches as per claim , but fails to state about reporting the DRX parameters for the SL communication to a base station to which the SL receiving terminal is connected; however Back in context with [0197- 0198] teaches in [0199] about TX UE (receiver terminal) reports the obtained sidelink DRX configuration of the surrounding UE to the BS and then operates in a manner of expecting that the BS will consider it for the resource allocation of the TX UE….. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Back with the teachings of Rocco to make system more effective. Having a mechanism about +reporting the DRX parameters for the SL communication to a base station to which the SL receiving terminal is connected; greater way resources can be managed/utilized communication can be carried out in the communication system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468